Citation Nr: 0931147	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  04-31 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to rating in excess of 10 percent for the 
service-connected residuals of a left foot injury.

2.  Entitlement to service connection for bilateral knee 
disorders.

3.  Entitlement to service connection for bilateral leg 
disorders. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 to November 
1984. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2004 and September 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, that denied an increased rating 
for the service-connected left foot disability and denied 
service connection for disabilities of the bilateral knees 
and legs.  

In July 2006 the Board remanded the Veteran's claim for 
additional development.  


FINDINGS OF FACT

1.  The Veteran's service-connected left foot injury 
residuals include complete loss of motion of two toes on the 
left foot, pain on motion, tenderness, instability, weakness, 
abnormal weightbearing, evidenced by callosities and unusual 
shoe wear pattern, and significant occupational effects, all 
of which more nearly approximates that of no more than a 
moderately severe foot injury.  

2.  The Veteran's current left knee degenerative changes in 
the medial and PF compartments were first shown many years 
after discharge from service, and the weight of the competent 
evidence of record indicates that the current left knee 
arthritis is unrelated to both the August 1982 in-service 
left knee injury and the service-connected left foot injury.  

3.  There were no defects, infirmities or disorder regarding 
the right knee noted at entrance into service, there were no 
pre-existing right knee disabilities shown at entry into 
service; there were no complaints of right knee pain or 
injury during service or for many years following discharge 
from service, and the weight of the competent evidence of 
record shows that the Veteran's right knee status post 
anterior cruciate ligament repair (ACL) first shown many 
years after discharge from service, is not likely related to 
any disease, event, or injury in service, including the 
service-connected left foot disability.  

4.  The weight of the competent medical and lay evidence of 
record indicates that the Veteran's current bilateral leg 
pain of undetermined etiology is not of service origin.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but no 
higher, for the service-connected residuals of a left foot 
injury have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.3, 4.7, 4.71a, Diagnostic Code 5284 (2008). 

2.  The presumption of soundness at entry has not been 
rebutted by clear and unmistakable evidence to the contrary; 
the criteria for entitlement to service connection for a 
bilateral knee disability have not been met.  38 U.S.C.A. § § 
1111, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 
3.303, 3.304, 3.306 (2008).  

3.  The criteria for entitlement to a bilateral leg 
disability have not been met.  38 U.S.C.A. §§ 1111, 1131, 
1153, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2004 and May 2005.

These notifications substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.

Regarding the service connection claims, the initial 
notifications did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection; however none of the service 
connection claims are granted, so no new disability rating or 
effective date will be assigned as to those claims.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  That notwithstanding, subsequent 
notice letters were sent to the Veteran in March 2006 and 
July 2006 that substantially complied with the holding in 
Dingess.  

The notices provided to the appellant did not specifically 
comply with the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Nevertheless, the Veteran's VA examination 
of May 2009 specifically noted the effects of the Veteran's 
service-connected disability on his occupation and activities 
of daily living.  Thus, the effect of the notice has 
essentially been satisfied.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Rating

The Veteran contends that the current evaluation for the 
service-connected residuals from a left foot injury does not 
accurately reflect the severity of that condition.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran claims entitlement to a rating evaluation in 
excess of 10 percent for residuals of a left foot injury.  In 
a September 1985 rating decision the RO first granted service 
connection for that condition and assigned a noncompensable 
disability rating, effective from November 14, 1984, the day 
after the Veteran was released from service.  In April 2002 
the Veteran filed for an increased rating.  Private treatment 
records were submitted and a VA examination was conducted.  
Thereafter, in an August 2002 rating decision the RO 
increased the Veteran's rating from noncompensable to 10 
percent effective February 20, 2002.  

In February 2003 the Veteran once again filed for an 
increased rating for the service-connected condition, 
alleging that it had worsened since the last VA examination.  
The Board conducted another VA examination in June 2004 and 
issued a rating decision that month denying the Veteran's 
claim and continuing the 10 percent rating.  In July 2004 the 
Veteran submitted a Notice of Disagreement (NOD).  A 
Statement of the Case (SOC) was issued in August 2004 and the 
Veteran filed his Substantive Appeal (VA Form 9) later that 
month.  Since the June 2004 rating decision the Veteran has 
submitted numerous private treatment records and was afforded 
a comprehensive VA examination in May 2009.  

During the Veteran's June 2004 VA examination the Veteran 
stated that the pain in his foot was rated as a 7 out of 10 
and was accompanied by weakness and stiffness with some 
swelling, heat and redness.  He further stated that he was 
unable to walk for prolonged periods of time with pain in the 
foot limiting his ambulation.  The examiner stated that there 
was no fatigability or lack of endurance apparent, but noted 
that the Veteran was on prescription anti-inflammatory 
medication.  The examiner also noted that the Veteran did not 
use a crutch, brace, cane or corrective shoes.  Physical 
examination revealed that the Veteran was unable to walk 
across the floor of the clinic.  There was pain with motion 
of the ankle joint and forefoot with the foot in the neutral 
position.  The Veteran was able to perform dorsiflexion from 
zero to 20 degrees and plantar flexion to 40 degrees without 
difficulty.  There was no varus or valgus angulation of the 
os calcis in relation to the long axis of the tibia and 
fibula.  There was also no tenderness, weakness, instability 
or edema and no callosities, breakdown or unusual shoe wear 
indicative of abnormal weight bearing or skin or vascular 
changes.  The examiner also noted that the Veteran did not 
have hammer toes, high arch, claw foot or any other 
deformity.  The examiner noted that X-rays indicated old 
trauma to the 4th and 5th metatarsal bones.  The impression 
was left foot strain.  

During the most recent VA examination in May 2009 the 
examiner indicated a thorough review of the Veteran's claims 
file.  The Veteran reported that he was unable to wiggle his 
toes.  Upon physical examination the examiner found evidence 
of painful motion, tenderness, instability, weakness and 
abnormal weight bearing, but no evidence of swelling.  He 
stated that there was objective evidence of painful motion 
with dorsiflexion on the 4th and 5th toes.  Tenderness was 
exhibited along the dorsal metatarsals and on the ball of the 
foot around the submetatarsal of the 4th and 5th toes.  A mild 
apropulsive gait was noted and mild weakness on both 
dorsiflexion and plantar flexion.  Stiffness, callosities and 
an abnormal shoe wear pattern were also noted.  There was no 
evidence of hammertoes, hallux valgus, rigidus, skin or 
vascular abnormality, pes cavus, malunion or nonunion, 
flatfoot, muscle atrophy or other deformity.  X-rays revealed 
a healed fracture deformity of the base of the fifth 
metatarsal with mild osteoarthritis changes of the fifth 
tarsometatarsal joint.  Importantly, the examiner indicated 
that the service-connected left foot disability had 
significant effects on the Veteran's occupation.  Regarding 
activities of daily living, the service-connected disability 
had a moderate effect on chores, traveling, and bathing; a 
severe effect on shopping and driving; and, prevented actives 
such as exercise, sports, and recreation.

The VA Schedule for Rating Disabilities provides that 
disabilities of the foot are rated under Diagnostic Codes 
5276 to 5284.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5276 
for flatfoot, a 10 percent rating is assigned for unilateral 
or bilateral flatfoot that is moderate with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendon Achilles, and pain on manipulation and use of 
the feet.  A 20 percent rating is assigned for severe 
unilateral pes planus and a 30 percent rating is assigned for 
severe bilateral pes planus when the condition is manifested 
by objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indications of swelling on use, and characteristic 
callosities.  A 30 percent rating for unilateral pes planus 
or a 50 percent rating for bilateral pes planus requires a 
pronounced condition manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tend Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

Diagnostic Code 5278 for claw foot (pes cavus) provides for a 
maximum 50 percent disability rating when there is bilateral 
marked contraction of plantar fascia with a dropped forefoot, 
all toes hammer toes, very painful callosities or marked 
varus deformity.  A maximum 30 percent disability rating 
assignable when the preceding symptoms are unilateral.  A 30 
percent disability rating may also be assigned when there is 
a tendency toward bilateral dorsiflexion of all toes, 
limitation of dorsiflexion at the ankle to right ankle, 
shortened plantar fascia, and marked tenderness under 
metatarsal heads.  A 20 percent disability rating is 
assignable when the preceding symptoms are unilateral.  A 10 
percent disability rating is assignable when the great toe is 
dorsiflexed, there is some limitation of dorsiflexion at the 
ankle, or there is definite tenderness under the metatarsal 
heads, either bilaterally or unilaterally.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5278.

Further, Diagnostic Code 5279 for Metatarsalgia, anterior 
(Morton's Disease) provides for a maximum evaluation of 10 
percent, whether the disability is unilateral or bilateral.  
Diagnostic Code 5280 provides for a 10 percent disability 
rating for unilateral hallux valgus with resection of the 
metatarsal head, or severe enough to be equivalent to 
amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5279, 5280.

As there is no evidence of flatfoot, claw foot or 
metatarsalgia the Board notes that Diagnostic Codes 5276, 
5278 and 5280 are not applicable in the current case.  The 
Board also notes that Diagnostic Codes 5277, 5281, 5282 and 
5283 are not for application because there has been no 
objective finding of weak foot (Diagnostic Code 5277), hallux 
rigidus (Diagnostic Code 5281), hammer toe (Diagnostic Code 
5282) or malunion or nonunion of tarsal or metatarsal bones 
(Diagnostic Code 5283).  38 C.F.R. § 4.71, Diagnostic Codes 
5277, 5281-5283.

Diagnostic Code 5284 provides criteria for rating other foot 
injuries.  A moderate foot injury warrants a 10 percent 
disability evaluation.  A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation.  A 
note to Diagnostic Code 5284 provides that a 40 percent 
disability evaluation will be assigned for actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2005), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  The impact of pain must be 
considered in making a rating determination, and functional 
loss due to pain is to be rated at the same level as 
functional loss where motion is impeded.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  38 C.F.R. § 4.59 
deems painful motion be considered limited motion, even 
though a range of motion may be possible beyond the point 
when pain sets in.  See Powell v West, 13 Vet. App. 31, 34 
(1999).  

Terms such as "mild," "slight," "moderate," and 
"severe," are not defined in VA regulations, and the Board 
must arrive at an equitable and just decision after having 
evaluated the evidence.  See 38 C.F.R. § 4.6.

Although the Veteran's left foot disability primarily 
involves two of his toes, the VA examiner in May 2009 made it 
clear that the residuals of the service-connected injury 
involve the entire foot.  For example, the examiner noted 
that the Veteran walked with a limp, had characteristic 
callosities, and had an unusual shoe wear pattern, all of 
which served to support the Veteran's long-standing 
complaints of pain in the left foot.  Additionally, there is 
x-ray evidence of osteoarthritis in the toes, and, moreover, 
the Veteran is not able to move two of the twos on his left 
foot.  

Finally, the examiner found that the Veteran's occupation was 
significantly affected by the service-connected disability 
and the Veteran had moderate to severe functional impairment 
with many activities of daily living.  In light of the 
foregoing, and in resolving all doubt in the Veteran's favor, 
the criteria for the assignment of a 20 percent rating, and 
no higher, are more nearly approximated in this case.  In 
that regard, at no time has the evidence of record 
demonstrated a severe foot injury for which a rating higher 
than 20 percent is warranted.  Indeed, the Veteran has 
indicated in numerous correspondence to the RO that a 20 
percent rating is the appropriate rating to assign for his 
service-connected left foot injury residuals.  

In addition, consideration of an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  
That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, a 
veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as demonstrated by evidence 
showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
According to 38 C.F.R. § 4.1, "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his service-
connected foot disorder has resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  The 
disability has not required frequent periods of 
hospitalization.  The Veteran is employed and although 
significant occupational impairment is suggested, there is no 
evidence of any marked interference with his employment such 
as periods of frequent hospitalizations, surgeries, inability 
to perform required tasks, or the like.  Accordingly, 
consideration of the provisions set forth at 38 C.F.R. 
§ 3.321(b)(1) is not warranted for the Veteran's service-
connected foot condition. 

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

As noted above, the Veteran's impairment is adequately 
contemplated by the rating criteria.  Therefore, referral for 
consideration of an extraschedular rating is not warranted.

In conclusion, the criteria for the assignment of a 20 
percent rating, but not higher, is warranted for the service-
connected left foot injury residuals.  




III.  Service Connection

The Veteran seeks service connection for bilateral knee 
disabilities and bilateral leg disabilities.  He asserts that 
he had a pre-existing knee disorder that was aggravated 
during service, and he also asserts that he was treated for 
leg pain in service which he attributes to his current leg 
pain.  In the alternative, the Veteran maintains that he  has 
leg and knee disabilities as secondary to the service-
connected left foot injury.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
competent evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

The presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  See 
VAOGCPREC 3-2003.  The General Counsel concluded that 38 
U.S.C.A. § 1111 requires VA to bear the burden of showing the 
absence of aggravation in order to rebut the presumption of 
sound condition.  See also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

In sum, when no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  Wagner v. Principi, 370 F. 3d 
1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation is not applicable unless the 
preservice disability underwent an increase in severity 
during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding 
a claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether such worsening 
constitutes an increase in disability or was the result of 
natural progression of the injury or disease.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition 
(as contrasted to the symptoms) has worsened.  See Davis 
(John F.) v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran claims that he currently suffers from bilateral 
knee and leg disorders which he attributes to his time in 
service.  Alternatively, in a March 2005 statement from the 
Veteran he claimed that even though he had injuries to his 
knees before entering service they were aggravated due to a 
re-injury in service.  

Other than the service treatment records documenting the 
service-connected fracture of the left foot in October 1982, 
the only service treatment records pertinent to the knees and 
legs are as follows:  

1.  An October 1980 entry noting complaints of pain in the 
left leg for 9 months.  The Veteran explained that his leg 
tightened up during running sessions and it felt like there 
was pressure that built up inside the leg.  The assessment 
was cramps.  

2.  An August 1982 report revealed that the Veteran 
complained of an injury to his left knee while playing 
football.  There was pain with range of motion, walking and 
with palpation.  The pain decreased with rest.  The Veteran 
also complained of numbness when standing.  There was no 
effusion, no crepitus, and negative drawer sign.  Medial and 
lateral collateral ligaments were intact and The assessment 
was left knee injury, probable medial collateral ligament 
strain.  

There is no indication in the service treatment records of 
any follow-up with regard to the above complaints, and there 
were no findings or diagnosis with regard to the Veteran's 
legs or knees indicated on his October 1984 discharge 
examination.  

Significantly, there is no evidence in the claims file 
showing any pre-existing injury to the legs or knees.  In 
various private treatment records from 1993, showing that the 
Veteran underwent a right knee status post ACL 
reconstruction, it was noted that the Veteran had suffered an 
old football injury in 1974.  In a May 1993 report, for 
example, the Veteran reported an old football injury to the 
right knee, but stated that it hadn't bothered him much until 
recently.  Moreover, none of these 1993 records mention any 
right knee injury during military service.  Although the 
Veteran reported that he had a pre-existing right knee 
injury, there is no documentation to corroborate the 
Veteran's assertions.  

Regarding the left knee, other private records from 1998 show 
that the Veteran presented with left knee pain at that time 
and indicated he had just injured the knee playing 
basketball.  There was no mention of any prior injury to the 
left knee.  

At VA examinations in August 2006 and May 2009, the Veteran's 
bilateral knee and leg pain was noted.  The Veteran reported 
that he first noted bilateral knee and leg pain in 1981.  The 
Veteran had a right ACL repair in 1993 or 1994.  Currently, 
the Veteran reported pain and stiffness of both knees.  
Crepitus and tenderness and limited motion was noted on both 
knees.  X-rays of the knees were obtained.  The impression on 
the right was postsurgical changes of ACL graft repair with 
no definite hardware consultations seen; mild 
tricompartmental degenerative changes of the right knee; 
small suprapatellar right knee joint effusion, no evidence of 
an acute displaced fracture or dislocation.  On the left, 
there was no evidence of an acute displaced fracture-
dislocation, and the visualized articular surfaces and joint 
spaces were grossly maintained.  Mild degenerative changes in 
the medial and PF compartment were seen.

The diagnosis was bilateral chondromalacia patellae, severe; 
status post right knee ACL repair with right knee mild 
osteoarthritis.  

In an August 2006 medical opinion, the examiner reviewed the 
claims file and opined that the Veteran's knee and leg 
problems were probably not caused by his foot injury.  The 
examiner noted that the Veteran's description of the pain, as 
well as the lack of sensitivity to the affected area of the 
foot would indicate another cause for his neuopathic leg 
pain, and his knee problems were assuredly related to other 
issues.  In addition, the service treatment records indicated 
one episode of problems with left knee pain which was not 
well-documented [and no right knee treatment] and the more 
recent 1993 ACL repair was for the right knee.  The examiner 
explained that foot fractures of the Veteran's type seldom 
caused any other joint problems unless there was severe 
deformity of the foot with gait alteration, which was not 
present in that case.  Regarding the legs, the examiner noted 
that the Veteran had vague leg pain of indeterminate origin 
that began around 1982.  The examiner noted that the service 
treatment records documented a visit for bilateral leg pain 
in 1982 after exercise, but no specific diagnosis was made; 
however, the description tended to favor exertional origin.  
Since that time, the course had been intermittent, but the 
description of the current leg pain did not match the one 
episode noted in service.  The examiner also opined that the 
Veteran's leg pain was not likely related to his original 
foot injury.

In a May 2009 medical opinion, the examiner opined that the 
Veteran's current bilateral knee and leg disorders were as 
likely as not caused by events or injuries in the service.  
The examiner based this opinion on "numerous documents in 
his C-file that report bilateral leg pain and left knee 
pain."  The examiner also pointed out that the Veteran had 
been incarcerated for the preceding 20 years and reported no 
injury and no hard labor while in prison.  

Although the record in this case contains an opinion in 
support of the Veteran's claims of service connection for 
bilateral knee and leg disabilities, and an opinion against 
the Veteran's claims of service connection for bilateral knee 
and leg disabilities, the totality of the evidence is not in 
equipoise in this case.  Rather, the opinion of the August 
2006 examiner carries the weight of the credible, competent, 
and probative evidence in this case is against the claims.  

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  While the Board may not ignore the opinion of a 
physician, it is certainly free to discount the credibility 
of that physician's statement.  Sanden v. Derwinski, 2 Vet. 
App. 97 (1992).  Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994), and an opinion may be discounted if it materially 
relies on a layperson's unsupported history as the premise 
for the opinion.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 
(1991).  

In this case, both the August 2006 opinion and the May 2009 
opinions are based on a review of the claims file; however, 
the August 2006 medical opinion is based on objective 
findings, the lack of medical evidence during service and for 
years thereafter, and the specific symptoms associated with 
the current disabilities, whereas the May 2009 opinion relies 
heavily on the Veteran's reported history, which appears 
contrary to the objective findings in the record.

Regarding the Veteran's leg pain, there has never been a 
current diagnosis established to account for the leg pain.  
It is well-established that a symptom such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted, unless there is 
a medical nexus linking the Veteran's pain to an incident in 
service.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Specifically, such a "pain alone" 
claimed must fail when there is no sufficient factual showing 
that the pain derived from an in-service disease or injury.  
Such pain cannot be compensable in the absence of proof of an 
in-service disease or injury to which the current pain can be 
connected by medical evidence.  In this case, the examiner in 
August 2006 specifically indicated that the Veteran's current 
symptoms do not correlate with the one-time in-service 
complaint of exertional leg pain.  

Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez.  Such a "pain 
alone" claim must fail when there is no sufficient factual 
showing that the pain derives from an in-service disease or 
injury.  Id.

Absent evidence of an actual leg disability that is 
etiologically related to an injury or disease in service; or 
to the service-connected left foot disability, the claim of 
service connection for a leg disability must fail, despite 
the May 2009 medical opinion.  A claim for service connection 
requires medical evidence showing that the veteran currently 
has the claimed disability.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].  

Regarding the right knee, there is no evidence whatsoever, 
showing any complaints, findings or diagnosis of a right knee 
disability for almost a decade after discharge from service.  
This is noted in the August 2006 opinion which specifically 
indicated a lack of a right knee injury, complaints of right 
knee pain, or the like at any time during service or until 
1993.  

Given the lack of objective findings of right knee disability 
during service, at the time of discharge, or for nearly 10 
years following discharge from service, the May 2009 opinion 
lacks probative value, because it is contrary to the 
objective findings, and the rationale on which it is based is 
based more on a process of elimination type of analysis 
rather than on the objective findings in the record.  In 
essence, the May 2009 examiner relies on the Veteran's 
unsupported contentions that he did not undergo any hard 
labor during 20 years in prison, and did not suffer injury to 
the knees or legs during that time.  While this history may 
or may not be true, it does not corroborate the Veteran's 
assertions of a chronic right or left knee injury incurred 
during service, particularly given the objective findings in 
the STR's which show no such chronic disability until years 
after service separation.  This reported history is contrary 
to the evidence in the claims file which shows that the 
Veteran did not report problems with either knee until 1993.

This evidence tends to weigh against the Veteran's assertion 
of a medical nexus between military service and his knee 
complaints as it suggests that his current knee disabilities 
had their onset long after military duty.  Further, the Board 
places significant probative value on the reported absence of 
treatment for many years.  This suggests that the post-
service symptomatology reported in the 1993 regarding the 
right knee, is too remote in time to support a finding of in-
service onset of a chronic disability that continued to the 
present day, particularly given the lack of continuity of 
symptomatology from military discharge in 1984 and the more 
current treatment.  See also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).

The Veteran is certainly competent to report symptoms such as 
pain, which are easily recognizable symptoms that come 
through senses, however, as a lay person, the Veteran is not 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as opining that his current knee 
arthritis and status post ACL repair were caused by in-
service injuries.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Therefore, this is not a 
case in which the Veteran's lay beliefs alone can serve to 
establish any association between the claimed disability and 
his military service.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

Lay evidence is one type of evidence that must be considered 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

In sum, the competent and probative evidence of record weighs 
against this claim; thus, the preponderance of the evidence 
is against the claims of service connection for a bilateral 
knee disability and a bilateral leg disirder; there is no 
doubt to be resolved; and service connection is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  







ORDER

A 20 percent rating, but no higher, is granted for the 
service connected residuals of a left foot injury, subject to 
the laws and regulations governing the payment of monetary 
benefits.

Service connection for a bilateral knee disorder is denied.  

Service connection for a bilateral leg disorder is denied.  



______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


